Citation Nr: 0720492	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-31 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, that assigned a 30 percent disability evaluation for 
PTSD, after granting service connection for the same.  The 
veteran appealed the assigned rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran most recently underwent a VA psychiatric 
examination in November 2003, which is now over three-and-a-
half years ago.  Since that time, he has argued that the 
symptoms of his PTSD have worsened.  In a statement received 
in September 2005, the veteran reported that he had been 
experiencing uncontrollable "shaking" over the past six 
months, and that he believed the problem was related to his 
PTSD.  He said he was experiencing increased thoughts of 
suicide.  A December 2005 VA outpatient report indicated that 
the veteran complained of memory problems within the past 
year or two.  Reference to the veteran's complaints of 
worsening symptomatology was also made by his representative 
in May 2007.  In view of the foregoing, the Board finds that 
the veteran should be afforded an additional psychiatric 
examination.  38 C.F.R. § 3.159 (c)(4) (2006).  Further, as 
he referred to ongoing treatment for his service connected 
PTSD through the Sheridan VA Medical Center (VAMC), any 
recent treatment records for his service-connected PTSD 
should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his PTSD since April 2003.  
Arrangements should be made to obtain 
these records.  The RO should request the 
veteran's complete treatment records from 
the Sheridan VAMC, dated since December 
2005.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination and 
address his or her findings in the context 
of the veteran's work history.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If the decision with 
respect to these claims remain adverse to 
the veteran, he should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


